EXHIBIT 10.5
 
 
NISSAN AUTO LEASE TRUST 2010-A,
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Administrative Agent,
NISSAN AUTO LEASING LLC II,
as Depositor,
and
U.S. Bank National Association,
as Indenture Trustee
 
TRUST ADMINISTRATION AGREEMENT
Dated as of May 25, 2010
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1.01 Capitalized Terms; Interpretive Provisions
    1  
 
       
Section 1.02 Duties of the Administrative Agent
    1  
 
       
Section 1.03 Records
    6  
 
       
Section 1.04 Compensation
    6  
 
       
Section 1.05 Additional Information to be Furnished to the Issuing Entity
    7  
 
       
Section 1.06 Independence of the Administrative Agent
    7  
 
       
Section 1.07 No Joint Venture
    7  
 
       
Section 1.08 Other Activities of Administrative Agent
    7  
 
       
Section 1.09 Term of Agreement; Resignation and Removal of Administrative Agent
    7  
 
       
Section 1.10 Action Upon Termination, Resignation or Removal
    8  
 
       
Section 1.11 Notices
    9  
 
       
Section 1.12 Amendments
    9  
 
       
Section 1.13 Successors and Assigns
    10  
 
       
Section 1.14 Governing Law
    10  
 
       
Section 1.15 Headings
    10  
 
       
Section 1.16 Counterparts
    10  
 
       
Section 1.17 Severability
    10  
 
       
Section 1.18 Limitation of Liability of Owner Trustee and Indenture Trustee
    10  
 
       
Section 1.19 Third-Party Beneficiary
    11  
 
       
Section 1.20 No Petition
    11  

-i-



--------------------------------------------------------------------------------



 



TRUST ADMINISTRATION AGREEMENT
     This Trust Administration Agreement, dated as of May 25, 2010 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), is
among Nissan Auto Lease Trust 2010-A, a Delaware statutory trust (the “Issuing
Entity”), Nissan Motor Acceptance Corporation, a California corporation
(“NMAC”), as administrative agent (in such capacity, the “Administrative
Agent”), Nissan Auto Leasing LLC II, a Delaware limited liability company (“NALL
II”), as depositor (the “Depositor”), and U.S. Bank National Association, a
national banking association (“U.S. Bank”), as indenture trustee (the “Indenture
Trustee”).
RECITALS
     WHEREAS, the Issuing Entity was formed pursuant to a trust agreement, dated
as of May 4, 2010, as amended and restated by the amended and restated trust
agreement, dated as of May 25, 2010 (the “Trust Agreement”), between the
Depositor and Wilmington Trust Company, as trustee (the “Owner Trustee”); and
     WHEREAS, the parties desire to enter into this agreement to provide for,
among other things, the Administrative Agent’s provision of certain services to
the Issuing Entity and the Owner Trustee.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
          Section 1.01 Capitalized Terms; Interpretive Provisions.
     (a) Capitalized terms used herein that are not otherwise defined shall have
the respective meanings ascribed thereto in the Agreement of Definitions, dated
as of May 25, 2010, by and among the Issuing Entity, NILT Trust, a Delaware
statutory trust, as grantor and initial beneficiary (in such capacity, the
“Grantor” and the “UTI Beneficiary,” respectively), Nissan-Infiniti LT, a
Delaware statutory trust (the “Titling Trust”), NMAC, in its individual
capacity, as Administrative Agent and as servicer (in such capacity, the
“Servicer”), NALL II, NILT, Inc., a Delaware corporation, as trustee to the
Titling Trust (the “Titling Trustee”), Wilmington Trust Company, as Owner
Trustee and Delaware trustee (in such capacity, the “Delaware Trustee”), and
U.S. Bank, as Indenture Trustee and trust agent (in such capacity, the “Trust
Agent”).
     (b) For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, (i) terms used in this
Agreement include, as appropriate, all genders and the plural as well as the
singular, (ii) references to words such as “herein”, “hereof” and the like shall
refer to this Agreement as a whole and not to any particular part, Article or
Section within this Agreement, (iii) the term “include” and all variations
thereof shall mean “include without limitation” and (iv) the term “or” shall
include “and/or”.
          Section 1.02 Duties of the Administrative Agent.
     (a) The Administrative Agent agrees to perform all its duties as
Administrative Agent and the duties of the Issuing Entity and the Owner Trustee
under the Related Documents. In

1



--------------------------------------------------------------------------------



 



addition, the Administrative Agent shall consult with the Owner Trustee
regarding the duties of the Issuing Entity or the Owner Trustee under the
Related Documents. The Administrative Agent shall monitor the performance of the
Issuing Entity and shall advise the Owner Trustee when action is necessary to
comply with the respective duties of the Issuing Entity and the Owner Trustee
under the Related Documents. The Administrative Agent shall prepare for
execution by the Issuing Entity, or shall cause the preparation by other
appropriate persons of, all such documents, reports, notices, filings,
instruments, certificates and opinions that it shall be the duty of the Issuing
Entity or the Owner Trustee to prepare, file or deliver pursuant to the Related
Documents. In addition, the Administrative Agent or the Depositor shall execute
and deliver any filings, certificates, affidavits or other instruments required
under the Sarbanes-Oxley Act of 2002, to the extent permitted by applicable law.
In furtherance of the foregoing, the Administrative Agent shall take (or, in the
case of the immediately preceding sentence, cause to be taken) all appropriate
action that the Issuing Entity or the Owner Trustee is required to take pursuant
to the Indenture, including, without limitation, such of the foregoing as are
required with respect to the following matters under the Indenture (references
are to Sections of the Indenture):
          (i) the preparation of or obtaining of the documents and instruments
required for execution and authentication of the Notes and delivery of the same
to the Indenture Trustee (Section 2.02);
          (ii) the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.04);
          (iii) preparation of, obtaining of or filing of all instruments,
opinions and certificates or other documents required for the release of
Collateral (Section 2.08);
          (iv) the maintenance of an office in the Borough of Manhattan, The
City of New York, for registration of transfer or exchange of Notes
(Section 3.02);
          (v) the duty to cause newly appointed Paying Agents, if any, to
deliver to the Indenture Trustee the instrument specified in the Indenture
regarding funds held in trust (Section 3.03);
          (vi) the direction to the Indenture Trustee to deposit monies with
Paying Agents, if any, other than the Indenture Trustee (Section 3.03);
          (vii) the obtaining and preservation of the Issuing Entity’s
qualifications to do business (Section 3.04);
          (viii) the preparation of all supplements and amendments to the
Indenture and all financing statements, continuation statements, instruments of
further assurance and other instruments and the taking of such other action as
are necessary or advisable to protect the Owner Trust Estate (Section 3.05);
          (ix) the delivery of the Opinion of Counsel on the Closing Date and
the annual delivery of Opinions of Counsel, as to the Owner Trust Estate, and
the annual delivery of the

2



--------------------------------------------------------------------------------



 



Officer’s Certificate and certain other statements as to compliance with the
Indenture (Sections 3.06 and 3.09);
          (x) the identification to the Indenture Trustee in an Officer’s
Certificate of any Person with whom the Issuing Entity has contracted to perform
its duties under the Indenture (Section 3.07(b));
          (xi) the notification of the Indenture Trustee and each Rating Agency
of a Servicer Default under the Servicing Agreement and, if such Servicer
Default arises from the failure of the Servicer to perform any of its duties or
obligations under the Servicing Agreement with respect to the 2010-A SUBI
Assets, the taking of all reasonable steps available to remedy such failure
(Section 3.07(d));
          (xii) the delivery of written notice to the Indenture Trustee and each
Rating Agency of each Indenture Default (Section 3.11);
          (xiii) the delivery of prior written notice to each Rating Agency of
the Issuing Entity ‘s consolidation or merger with or into any other Person
(Section 3.15(a));
          (xiv) the delivery of prior written notice to each Rating Agency of
the Issuing Entity ‘s conveyance or transfer of any of its properties or assets
to any Person (Section 3.15(b));
          (xv) the preparation and obtaining of documents and instruments
required for the release of the Issuing Entity from its obligations under the
Indenture (Section 4.01);
          (xvi) the monitoring of the Issuing Entity’s obligations as to the
satisfaction and discharge of the Indenture and the preparation of an Officer’s
Certificate and the obtaining of the Opinion of Counsel and the Independent
Certificate relating thereto (Section 4.01);
          (xvii) the preparation and delivery of notice to the Rating Agencies
of the removal of the Indenture Trustee and the appointment of a successor
Indenture Trustee (Section 6.08);
          (xviii) the preparation of any written instruments required to confirm
more fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of the
Indenture Trustee or any co-trustee or separate trustee (Sections 6.08 and
6.10);
          (xix) the furnishing of the Indenture Trustee with the names and
addresses of Noteholders during any period when the Indenture Trustee is not the
Note Registrar (Section 7.01);
          (xx) the furnishing of certain reports with the Indenture Trustee
(Section 7.03);
          (xxi) the taking of all other actions necessary with respect to the
investment of funds in the Note Distribution Account (Sections 8.02 and 8.05);

3



--------------------------------------------------------------------------------



 



          (xxii) the preparation of an Issuing Entity Request for the release of
the Owner Trust Estate (Section 8.06);
          (xxiii) the preparation of Issuing Entity Requests and the obtaining
of Opinions of Counsel with respect to the execution of supplemental indentures,
and the mailing of notices to the Noteholders with respect thereto
(Sections 9.01 and 9.02);
          (xxiv) the execution of new Notes conforming to any supplemental
indenture (Section 9.05);
          (xxv) the duty to notify each Rating Agency of redemption of the Notes
or to cause the Indenture Trustee to provide such notification (Section 10.02);
          (xxvi) the preparation and delivery of all Officer’s Certificates,
Opinions of Counsel and Independent Certificates with respect to any requests by
the Issuing Entity to the Indenture Trustee to take any action under the
Indenture (Section 11.01(a), (b));
          (xxvii) the preparation and delivery of Officer’s Certificates and the
obtaining of Independent Certificates, if necessary, for the release of property
from the Lien of the Indenture (Section 11.01(b));
          (xxviii) the notification of each Rating Agency, upon the failure of
the Issuing Entity, the Owner Trustee or the Indenture Trustee to give such
notification, of any information required pursuant to Section 11.04 of the
Indenture (Section 11.04); and
          (xxix) the preparation of Definitive Notes in accordance with the
instructions of the Clearing Agency (Section 2.11).
     (b) The Administrative Agent shall:
          (i) pay the Owner Trustee, the Certificate Registrar and the Paying
Agent from time to time reasonable compensation for all services rendered by the
Owner Trustee, the Certificate Registrar and the Paying Agent under the Trust
Agreement (which compensation shall not be limited by any provision of law in
regard to the compensation for a trustee of an express trust);
          (ii) except as otherwise expressly provided in the Trust Agreement,
reimburse the Owner Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Owner Trustee in accordance
with any provision of the Trust Agreement (including reasonable compensation,
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its willful misconduct, bad
faith or negligence; and
          (iii) indemnify the Owner Trustee in its individual capacity and as
trustee and its successors, assigns, directors, officers, employees and agents
in accordance with Section 8.01 of the Trust Agreement.

4



--------------------------------------------------------------------------------



 



     (c) In addition to the duties set forth above in Sections 1.02(a) and (b),
the Administrative Agent shall perform such calculations and shall prepare or
shall cause the preparation by other appropriate Persons of, and shall execute
on behalf of the Issuing Entity or the Owner Trustee, all such documents,
notices, reports, filings, instruments, certificates and opinions that the
Issuing Entity or the Owner Trustee is required to prepare, file or deliver
pursuant to the Related Documents, and at the request of the Owner Trustee shall
take all appropriate action that the Issuing Entity or the Owner Trustee is
required to take pursuant to the Related Documents. Subject to Section 1.06 of
this Agreement, and in accordance with the directions of the Owner Trustee, the
Administrative Agent shall administer, perform or supervise the performance of
such other activities in connection with the Collateral (including the Related
Documents) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrative Agent.
     (d) Notwithstanding anything in this Agreement or the Related Documents to
the contrary, the Administrative Agent shall be responsible for promptly
notifying the Owner Trustee if any withholding tax is imposed on the Issuing
Entity’s payments (or allocations of income) to a Trust Certificateholder as
contemplated in Section 5.02(d) of the Trust Agreement. Any such notice shall
specify the amount of any withholding tax required to be withheld by the Owner
Trustee pursuant to such provision.
     (e) Notwithstanding anything in this Agreement or the Related Documents to
the contrary, the Administrative Agent shall be responsible for performance of
the duties of the Owner Trustee set forth in Sections 5.03 and 9.01(c) of the
Trust Agreement with respect to notifying the Trust Certificateholders of the
Payment Date on which their Trust Certificates will be repaid and
Section 5.04(a) of the Trust Agreement with respect to accounting and reports to
Trust Certificateholders; provided, however, that the Owner Trustee shall retain
responsibility for the distribution of the documentation necessary to enable
each Trust Certificateholder to prepare its federal and state income tax
returns.
     (f) The Administrative Agent shall satisfy its obligations with respect to
clauses (d) and (e) above by retaining, at the expense of the Issuing Entity,
payable by the Administrative Agent, Accountants acceptable to the Owner
Trustee, which shall perform the obligations of the Administrative Agent
thereunder.
     (g) The Administrative Agent shall perform any duties expressly required to
be performed by the Administrative Agent under the Trust Agreement. The
Administrative Agent shall perform all duties and obligations applicable to or
required of the Issuing Entity set forth in Schedule A to the 2010-A Servicing
Supplement in accordance with the terms and conditions thereof.
     (h) In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Administrative Agent may enter into transactions or
otherwise deal with any of its Affiliates; provided, however, that the terms of
any such transactions or dealings shall be in accordance with any directions
received from the Issuing Entity and shall be, in the Administrative Agent’s
opinion, no less favorable to the Issuing Entity than would be available from
unaffiliated parties.

5



--------------------------------------------------------------------------------



 



     (i) With respect to matters that in the reasonable judgment of the
Administrative Agent are non-ministerial, the Administrative Agent shall not
take any action unless within a reasonable time before the taking of such action
the Administrative Agent shall have notified the Owner Trustee of the proposed
action and the Owner Trustee shall not have withheld consent or provided an
alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include:
          (i) amendment of or any supplement to the Indenture;
          (ii) the initiation of any claim or lawsuit by the Issuing Entity and
the compromise of any action, claim or lawsuit brought by or against the Issuing
Entity (other than in connection with the collection of the Leases);
          (iii) the amendment, change or modification of the Related Documents;
          (iv) the appointment of successor Note Registrars, successor Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrative Agents or successor Servicers, or the
consent to the assignment by the Note Registrar, any Paying Agent or Indenture
Trustee of its obligations under the Indenture; and
          (v) the removal of the Indenture Trustee.
     Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent shall not be obligated to, and shall not, (i) make any
payments to the Noteholders under the Related Documents, (ii) sell the Owner
Trust Estate pursuant to Section 5.02 of the Indenture, (iii) take any other
action that the Issuing Entity directs the Administrative Agent not to take on
its behalf or (iv) take any other action which may be construed as having the
effect of varying the investment of the Trust Certificateholders.
          Section 1.03 Records. The Administrative Agent shall maintain
appropriate books of account and records relating to services performed
hereunder, which books of account and records shall be accessible for inspection
by the Issuing Entity and the Depositor at any time during normal business
hours.
          Section 1.04 Compensation. As compensation for the performance of the
Administrative Agent’s obligations under this Agreement and as reimbursement for
its expenses related thereto, the Administrative Agent shall be entitled to an
annual payment of compensation in an amount to be agreed to between the
Administrative Agent and the Servicer which shall be solely an obligation of the
Servicer.
          Section 1.05 Additional Information to be Furnished to the Issuing
Entity. The Administrative Agent shall furnish to the Issuing Entity from time
to time such additional information regarding the Collateral as the Issuing
Entity shall reasonably request.
          Section 1.06 Independence of the Administrative Agent. For all
purposes of this Agreement, the Administrative Agent shall be an independent
contractor and shall not be subject to the supervision of the Issuing Entity or
the Owner Trustee with respect to the manner in which it accomplishes the
performance of its obligations hereunder. Unless expressly authorized by the

6



--------------------------------------------------------------------------------



 



Issuing Entity, the Administrative Agent shall have no authority to act for or
represent the Issuing Entity or the Owner Trustee in any way and shall not
otherwise be deemed an agent of the Issuing Entity or the Owner Trustee.
          Section 1.07 No Joint Venture. Nothing contained in this Agreement
(i) shall constitute the Administrative Agent and either of the Issuing Entity
or the Owner Trustee as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) shall be
construed to impose any liability as such on any of them or (iii) shall be
deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.
          Section 1.08 Other Activities of Administrative Agent. Nothing herein
shall prevent the Administrative Agent or its Affiliates from engaging in other
businesses or, in its sole discretion, from acting in a similar capacity as an
Administrative Agent for any other Person or entity, even though such person or
entity may engage in business activities similar to those of the Issuing Entity,
the Owner Trustee or the Indenture Trustee.
          Section 1.09 Term of Agreement; Resignation and Removal of
Administrative Agent. This Agreement shall continue in force until the
dissolution of the Issuing Entity, upon which event this Agreement shall
automatically terminate.
     (a) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, the
Administrative Agent may resign its duties hereunder by providing the Issuing
Entity with at least 60 days’ prior written notice.
     (b) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, the Issuing
Entity may remove the Administrative Agent without cause by providing the
Administrative Agent with at least 60 days’ prior written notice.
     (c) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, at the sole
option of the Issuing Entity, the Administrative Agent may be removed
immediately upon written notice of termination from the Issuing Entity to the
Administrative Agent if any of the following events shall occur:
          (i) the Administrative Agent shall default in the performance of any
of its duties under this Agreement and, after notice of such default, shall not
cure such default within ten days (or, if such default cannot be cured in such
time, shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuing Entity);
          (ii) the existence of any proceeding or action, or the entry of a
decree or order for relief by a court or regulatory authority having
jurisdiction over the Administrative Agent in an involuntary case under the
federal bankruptcy laws, as now or hereafter in effect, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Administrative Agent or of any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the
Administrative Agent and the continuance of any such action, proceeding, decree
or order unstayed and, in the case of any such order or decree, in effect for a
period of 90 consecutive days; or

7



--------------------------------------------------------------------------------



 



          (iii) the commencement by the Administrative Agent of a voluntary case
under the federal bankruptcy laws, as now or hereafter in effect, or the consent
by the Administrative Agent to the appointment of or taking of possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Administrative Agent or of any substantial part of its
property or the making by the Administrative Agent of an assignment for the
benefit of creditors or the failure by the Administrative Agent generally to pay
its debts as such debts become due or the taking of corporate action by the
Administrative Agent in furtherance of any of the foregoing.
     The Administrative Agent agrees that if any of the events specified in
clauses (ii) or (iii) above shall occur, it shall give written notice thereof to
the Issuing Entity and the Indenture Trustee within seven days after the
occurrence of such event.
     (d) No resignation or removal of the Administrative Agent pursuant to this
Section shall be effective until (i) a successor Administrative Agent shall have
been appointed by the Issuing Entity and (ii) such successor Administrative
Agent shall have agreed in writing to be bound by the terms of this Agreement in
the same manner as the Administrative Agent is bound hereunder.
     (e) The appointment of any successor Administrative Agent shall be
effective only after satisfaction of the Rating Agency Condition with respect to
the proposed appointment.
     (f) Subject to Sections 1.09(d) and 1.09(e), the Administrative Agent
acknowledges that upon the appointment of a successor Servicer pursuant to the
Servicing Agreement, the Administrative Agent shall immediately resign and such
successor Servicer shall automatically become the Administrative Agent under
this Agreement; provided, however, that this paragraph shall not apply at such
times as the Titling Trustee shall be the successor Servicer.
          Section 1.10 Action Upon Termination, Resignation or Removal. Promptly
upon the effective date of termination of this Agreement pursuant to the first
sentence of Section 1.09 or the resignation or removal of the Administrative
Agent pursuant to Section 1.09(a), (b) or (c), respectively, the Administrative
Agent shall be entitled to be paid all fees and reimbursable expenses accruing
to it to the date of such termination, resignation or removal. The
Administrative Agent shall forthwith upon such termination pursuant to the first
sentence of Section 1.09 deliver to the Issuing Entity all property and
documents representing or relating to the Collateral then in the custody of the
Administrative Agent. In the event of the resignation or removal of the
Administrative Agent pursuant to Section 1.09(a), (b) or (c), respectively, the
Administrative Agent shall cooperate with the Issuing Entity and take all
reasonable steps requested to assist the Issuing Entity in making an orderly
transfer of the duties of the Administrative Agent.
          Section 1.11 Notices. All demands, notices and communications
hereunder shall be in writing and shall be delivered, sent electronically by
telecopier or email (if an email address is provided), or mailed by registered
or certified first-class United States mail, postage prepaid, hand delivery,
prepaid courier service, and addressed in each case as follows: (i) if to the
Issuing Entity or the Administrative Agent, at One Nissan Way, Franklin,
Tennessee 37067 (telecopier no. (615) 725-1720) (email:
shishir.bhushan@nissan-usa.com and

8



--------------------------------------------------------------------------------



 



mark.wilten@nissan-usa.com), Attention: Treasurer; (ii) if to the Owner Trustee,
at Wilmington Trust Company, Rodney Square North, 1100 N. Market Street,
Wilmington, Delaware 19890 (telecopier no. (302) 651-8882), Attention: Corporate
Trust Administration; (iii) if to the Indenture Trustee, at U.S. Bank National
Association, 209 South LaSalle Street, Suite 300, Chicago, Illinois 60604
(telecopier no. (312) 325-8905) (email: patricia.child@usbank.com), Attention:
Nissan Auto Lease Trust 2010-A; (iv) if to Moody’s, to Moody’s Investors
Service, 7 World Trade Center, 250 Greenwich Street, New York, New York 10007
(telecopier no. (212) 553-7820), Attention: ABS Monitoring Group; (v) if to
Standard & Poor’s, to Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., 55 Water Street, New York, New York 10041
(telecopier no. (212) 208-0030), Attention: Asset Backed Surveillance Group;
(vi) if to the Depositor, at One Nissan Way, Franklin 37067 (telecopier no.
(615) 725-1720) (email: shishir.bhushan@nissan-usa.com and
mark.wilten@nissan-usa.com), Attention: Treasurer; or at such other address as
shall be designated by any of the foregoing in a written notice to the other
parties hereto. Delivery shall occur only when delivered by hand or, in the case
of mail, email or facsimile notice, upon actual receipt or reported tender of
such communication by an officer of the intended recipient entitled to receive
such notices located at the address of such recipient for notices hereunder.
          Section 1.12 Amendments. This Agreement may be amended from time to
time by a written amendment duly executed and delivered by the parties hereto,
with the written consent of the Owner Trustee but without the consent of the
Securityholders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Securityholders; provided, that such amendment will
not, as evidenced by an Officer’s Certificate of the Administrative Agent or the
Depositor delivered to the Indenture Trustee, materially and adversely affect
the interest of any Noteholder, Trust Certificateholder. This Agreement may also
be amended by the parties hereto with the written consent of the Owner Trustee
and the holders of Notes evidencing at least a majority of the Outstanding
Amount and the holders of Trust Certificates evidencing at least a majority of
the Certificate Balance for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of Securityholders; provided however, that no
such amendment may (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on the 2010-A Leases
or distributions that are required to be made for the benefit of the
Securityholders or (ii) reduce the aforesaid percentage of the holders of Notes
and Trust Certificates which are required to consent to any such amendment,
without the consent of the holders of all outstanding Notes and Trust
Certificates (provided, that if the Depositor and its Affiliates do not hold all
of the Trust Certificates, then the Trust Certificates held by the Depositor and
its Affiliates shall not be deemed Outstanding for purposes of this provision).
Notwithstanding the foregoing, the Administrative Agent may not amend this
Agreement without the permission of the Depositor, which permission shall not be
unreasonably withheld.
          Section 1.13 Successors and Assigns. This Agreement may not be
assigned by the Administrative Agent unless such assignment is previously
consented to in writing by the Issuing Entity and the Owner Trustee and subject
to the satisfaction of the Rating Agency Condition in respect thereof. An
assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Administrative Agent
is bound hereunder. Notwithstanding the foregoing, this Agreement may be
assigned by the

9



--------------------------------------------------------------------------------



 



Administrative Agent without the consent of the Issuing Entity or the Owner
Trustee to a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Administrative Agent; provided, that
such successor organization executes and delivers to the Issuing Entity, the
Owner Trustee and the Indenture Trustee an agreement, in form and substance
reasonably satisfactory to the Owner Trustee and the Indenture Trustee, in which
such corporation or other organization agrees to be bound hereunder by the terms
of said assignment in the same manner as the Administrative Agent is bound
hereunder. Subject to the foregoing, this Agreement shall bind any successors or
assigns of the parties hereto.
          Section 1.14 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law of the State of New York).
          Section 1.15 Headings. The headings of the various Sections herein are
for convenience of reference only and shall not define or limit any of the terms
or provisions hereof.
          Section 1.16 Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
          Section 1.17 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          Section 1.18 Limitation of Liability of Owner Trustee and Indenture
Trustee.
     (a) Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by Wilmington Trust Company in its capacity as
Owner Trustee of the Issuing Entity and in no event shall Wilmington Trust
Company in its individual capacity or any beneficial owner of the Issuing Entity
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuing Entity hereunder, as to all of which recourse
shall be had solely to the assets of the Issuing Entity. For all purposes of
this Agreement, in the performance of any duties or obligations of the Issuing
Entity hereunder, the Owner Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Articles Six, Seven and Eight of the
Trust Agreement.
     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by U.S. Bank as Indenture Trustee and in no event
shall U.S. Bank have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuing Entity hereunder or in
any of the certificates, notices or agreements delivered pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Issuing Entity.
          Section 1.19 Third-Party Beneficiary. The Owner Trustee is a
third-party beneficiary to this Agreement and is entitled to the rights and
benefits hereunder and may enforce the provisions hereof as if it were a party
hereto.

10



--------------------------------------------------------------------------------



 



          Section 1.20 No Petition. Each of the parties hereto covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity, any other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.
[Signature Page to Follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

            NISSAN AUTO LEASE TRUST 2010-A,
as Issuing Entity
      By:   WILMINGTON TRUST COMPANY,         not in its individual capacity,   
    but solely as Owner Trustee              By:           Name:          
Title:             NISSAN AUTO LEASING LLC II,
as Depositor
      By:           Name:           Title:             U.S. BANK NATIONAL
ASSOCIATION,
as Indenture Trustee
      By:           Name:           Title:             NISSAN MOTOR ACCEPTANCE
CORPORATION,
as Administrative Agent
      By:           Name:           Title:        

S-1